Order entered February 4, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01327-CV

                                MACARIO FLORES, Appellant

                                                 V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05190-C

                                             ORDER
       By letter dated December 19, 2013, we referred the attached affidavit of indigence

filed by appellant Macario Flores to the trial court because it did not appear the affidavit

had been filed there. See TEX. R. APP. P. 20.1(h)(4). We explained that under rule 20.1(e),

the clerk, reporter, or any party could challenge the indigency claim by filing a contest with

the trial court clerk; set a deadline for filing any contests and for holding a hearing on the

contests; and directed Dallas County Clerk John F. Warren to file, no later than January 13,

2014, either a supplemental clerk’s record containing any contests and the order on the

contests or written verification no contest had been filed. See id. 20.1(e),(i).

       On January 23, 2014, when neither the record nor the requested verification had

been filed, we sent a letter to Mr. Warren again directing him to file the supplemental
record or requested verification. He responded that no contest was filed because appellant

had not filed an affidavit of indigency.

       Because it appears the trial court did not receive our December 19, 2013 letter, we

again refer appellant’s affidavit of indigence to the trial court. We ORDER any contests be

filed no later than February 13, 2014 and the hearing on any contests be held no later than

February 24, 2014. We further ORDER Mr. Warren to file a supplemental clerk’s record

or the requested verification no later than February 28, 2014.

       We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to (1) the Honorable Sally Montgomery, Presiding Judge of County Court at Law

No. 3; (2) Janet Wright, Official Court Reporter of County Court at Law No. 3; (3) Mr. Warren;

and, (4) counsel for appellee. We further DIRECT the Clerk of the Court to mail a copy of this

order to appellant’s last known mailing address.



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE